PER CURIAM.
We affirm. the judgment and sentence except as to the assessment of costs. While there is some uncertainty whether contemporaneous objection was required to preserve the primary issue herein for appeal, the trial court did not err. See State v. Jackson, 478 So.2d 1054 (Fla.1985).
As to the trial court’s assessment of costs, we remand with direction to provide appellant the opportunity to object to the assessment prior to reassessment thereof, if any. See Lawson v. State, 470 So.2d 109 (Fla. 4th DCA 1985).
GLICKSTEIN and HURLEY, JJ., and BOARDMAN, EDWARD F., Associate Judge (Retired), concur.